Citation Nr: 1424256	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  09-36 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1960 to June 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

By a decision dated in January 2013, the Board denied the Veteran's claim for entitlement to service connection for sleep apnea.  The Veteran appealed the Board's January 2013 decision to the Court of Appeals for Veterans Claims (the Court).  The parties filed a Joint Motion for Remand (JMR) requesting that the Court vacate the Board's decision finding that the Veteran is not entitled to service connection for sleep apnea.  In a October 2013 Order, the Court endorsed the JMR and vacated the January 2013 Board decision denying entitlement to service connection for sleep apnea.  The Veteran's claim now returns to the Board for compliance with the instructions in the October 2013 Court-adopted JMR.

The Virtual VA paperless claims processing system contains a brief from the Veteran's representative dated in April 2014.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) does not include any documents at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The October 2013 JMR concluded that in its January 2013 denial of entitlement to service connection for sleep apnea, the Board failed to adequately explain why a VA examination or opinion was not required in order to determine whether the Veteran's currently diagnosed sleep apnea is related to his active duty service.  Additionally, in a January 2013 brief, the Veteran's representative indicated that the Veteran's sleep apnea may be related to one of his service-connected disabilities.

Under the duty to assist, a VA examination is necessary to determine whether the Veteran's diagnosed sleep apnea is related to his active duty service or any of his service-connected disabilities.  While on remand, updated treatment records must be obtained.

Accordingly, the case is REMANDED for the following action:

1. The RO or AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include recent VA treatment records.

2.   After the above development has been completed to 
the extent possible, the Veteran should then be afforded a VA examination, with an appropriate examiner, to determine the nature and etiology of his current sleep apnea disability.  The claims folder must be made available to the examiner, and, the examiner must review the entire claims file in conjunction with the examination.  

The examiner is asked to:

(a) Provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's current sleep apnea disability is etiologically related to the Veteran's active service.  

(b) Provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's sleep apnea was caused or aggravated by any of his service-connected disabilities.


In rendering the required opinion, the examiner is asked to note and discuss the lay statements of the Veteran and his wife, provided during a March 2008 sleep consult, which describe the onset of the Veteran's sleep problems for the past 30 years.  The examiner is to consider these reports credible.

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  All tests and studies deemed necessary should be conducted.

If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.

3.   After completion of the above requested development, and 
any other development deemed warranted by the record, the RO should adjudicate the claim in light of all pertinent evidence.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case, and afford them the opportunity to provide written or other argument in response thereto before the claims file is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



